—In an action to recover damages for personal injuries, the defendant Mark Limousine, Ltd., appeals from an order of the Supreme Court, Queens County (Taylor, J.), dated February 3, 2009, which denied its unopposed motion pursuant,to CPLR 2308 (b) to compel a nonparty, Janet Barahona, to comply with its subpoena.
Ordered that the order is reversed, on the law, without costs or disbursements, and the appellant’s motion pursuant to CPLR 2308 (b) to compel the nonparty Janet Barahona to comply with its subpoena is granted.
Under the circumstances presented, in support of its unopposed motion to compel compliance with the subpoena, the appellant sufficiently articulated the need for the discovery sought (see Velez v Hunts Point Multi-Serv. Ctr., Inc., 29 AD3d 104, 111 [2006]; cf. Matter of Stevens Imports v Lack, 52 AD2d 928 [1976], affd 41 NY2d 939 [1977]), and that the information sought could not be obtained from other sources (see Brooklyn Floor Maintenance Co. v Providence Washington Ins. Co., 296 AD2d 520, 521-522 [2002]; Bostrom v William Penn Life Ins. Co. of N.Y., 285 AD2d 482, 483 [2001]). Dillon, J.P., Miller, Eng, Hall and Sgroi, JJ., concur.